DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.
 DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on April 8, 2022. Claims 1, 3, 12-16, 19-27 and 29-35 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112 (b) and (d) are necessitated by the amendments.

Claim Objections
Claims 25, 26, 27,31, 32, 33 are objected to because of the following informalities:   recitations of the “the cartridge” should be amended to --the at least one cartridge-- for consistency with claim 1.  Appropriate correction is required.
Claims 31, 32, 35 are objected to because of the following informalities:   recitations of the “the electrode array” should be amended to --the at least one electrode array-- for consistency with claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 12-16, 19-27 and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the optically transparent electrode" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the limitation “an optically transparent electrode” in line 8 renders the claim unclear and indefinite. It is unclear as to whether it refers to the electrode of line 4 previously recited or an additional electrode. Examiner suggests amending the claim to recite --an optically transparent electrode-- in line 4 and --the optically transparent electrode-- in line 8. 
Regarding claim 1,  the limitation “a selection of individual electrodes” in lines 9-10 renders the claim unclear and indefinite. Claim 1 previously recites “at least one selected individual electrode” in line 7. It is unclear as to whether the selection of individual electrodes are the same electrodes as the at least one selected individual electrode or an additional set of electrodes. Further clarification is requested. 
Claim 1 recites the limitation "the electrodes" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 1 recites the limitation "the optical inspection" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 12-16, 19-27 and 29-35 are rejected for their dependency on claim 1. 
Claim 13 recites the limitation "the sample" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “a sample” in line 6 and the limitation “the sample” in line 5. It is unclear if these recitations are the same sample or different samples and whether the sample of claim 13 are the same or different than the samples recited in claim 1.   
Claim 14 recites the limitation "the sample" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites the limitation “samples”. It is further unclear whether the sample of claim 14 is the same or different as the samples of claim 1. 
Claim 15 recites the limitation "the sample" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites the limitation “samples”. It is further unclear whether the sample of claim 15 is the same or different as the samples of claim 1.
Claim 16 recites the limitation "the sample" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites the limitation “samples”. It is further unclear whether the sample of claim 16 is the same or different as the samples of claim 1.
Regarding claims 13-16, the claims are indefinite since they depend from canceled claim 11. For purposes of examination, the examiner will assume applicant intended for claims 13-16 to depend from claim 1. 
Claim 21 recites the limitation "the electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 23 are rejected for their dependency on claim 21. 
Claim 22 recites the limitation "the electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the recitation “the cartridge (1) comprises a) a body (2, 2’, 2”)” and recitations of “the body” throughout claim renders the claim unclear and indefinite. Claim 25 depends from claim 1. Claim 1 recites at least one cartridge with a body. It is unclear if the body recited in claim 25 is the same or different from the body of claim 1. It is unclear how many bodies are required. Examiner also points to the rejection under 112(d) for claim 25 below.
Regarding claim 25, the recitation “the cartridge (1) comprises…f) a gap” and recitations of “the gap” throughout claim renders the claim unclear and indefinite. Claim 25 depends from claim 1. Claim 1 recites forming a gap between the body and the working film. It is unclear if the gap recited in claim 25 is the same or different from the gap of claim 1. It is unclear how many gaps are required. Claim 27, which depends from claim 25, also recites the gap and is rejected for the same reason. Examiner also points to the rejection under 112(d) for claim 25 below.
Claims 26 and 27 are rejected for their dependency on claim 25. 
Claim 29 recites the limitations "the upper surface" and “the lower surface” in line 2.  There is insufficient antecedent basis for these limitations in the claim. Claim 29 depends from claim 1. However, claim 25 recites an upper surface and lower surface. Examiner suggests amending claim 29 to depend from claim 25. 
Regarding claim 30, the recitation “said cartridge (1) comprises a body (2, 2’, 2”)” and recitations of “the body” throughout claim renders the claim unclear and indefinite. Claim 30 depends from claim 1. Claim 1 recites at least one cartridge with a body. It is unclear if the body recited in claim 30 is the same or different from the body of claim 1. It is unclear how many bodies are required.
Regarding claim 30, the recitation “said cartridge (1) comprises… a gap” and recitations of “the gap” throughout claim renders the claim unclear and indefinite. Claim 30 depends from claim 1. Claim 1 recites forming a gap between the body and the working film. It is unclear if the gap recited in claim 30 is the same or different from the gap of claim 1. It is unclear how many gaps are required. 
Regarding claim 33, the recitation “the cartridge comprises a body” and recitations of “the body” throughout claim renders the claim unclear and indefinite. Claim 33 depends from claim 1. Claim 1 recites at least one cartridge with a body. It is unclear if the body recited in claim 33 is the same or different from the body of claim 1. It is unclear how many bodies are required. Examiner also points to the rejection under 112(d) for claim 33 below. 
Regarding claim 33, the recitation “said cartridge …forms a gap” renders the claim unclear and indefinite. Claim 33 depends from claim 1. Claim 1 recites forming a gap between the body and the working film. It is unclear if the gap recited in claim 33is the same or different from the gap of claim 1. It is unclear how many gaps are required. Examiner also points to the rejection under 112(d) for claim 33 below.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24, 25-27 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 recites “the working film (10) is configured to be separately provided on top of the at least one electrode array (20) or is configured to be comprised by a cartridge (1) placed on the at least one electrode array (20) of the liquid droplet manipulation system (40).” Claim 24 depends from claim 1. Claim 1 recites “at least one cartridge (1), which comprises a body and working film (10)…wherein the working film (10) is placed on top of said at least one electrode array (20).” Therefore claim 24 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 25 recites “a peripheral spacer (9, 9’,9”)…connecting the working film (10) to the body (2,2’,2”).” Claim 25 depends from claim 1. Claim 1 recites “the working film…directly attached to the body and forming a gap between the body and the working film.” Therefore claim 25 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claims 26 and 27 are rejected for their dependence on claim 25. 
Claim 33 recites “the cartridge comprises a body and the working film is attached to the body, directly or via a spacer, and forms a gap between the body and the working film” Claim 33 depends from claim 1. Claim 1 recites “the working film…directly attached to the body and forming a gap between the body and the working film.” Therefore claim 33 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 12-16, 19-27 and 29-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,857,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of 9,857,332 and are therefore fully encompassed.

Response to Arguments
	Applicant’s arguments are moot in light of new grounds for rejection. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699